Harvey, J.
(dissenting in part): I dissent from the second paragraph of the syllabus and corresponding portion of the opinion. I am in accord with the decisions of this court in the Lutz and Koehler cases when confined to the specific questions before the court in those respective cases. But it is my judgment that to extend some of the language used in those cases to the question at issue here places too narrow a construction on R. S. 25-220, which reads:
“Vacancies occurring after the holding of any primary shall be filled by the party committee of the city, subdistrict, county, or state, as the case may be.”
In the Lutz and Koehler cases the vacancies in no proper sense occurred after the holding of the primary. Facts which made it necessary or proper for an election of the official to be held at the general election in November existed prior to the date of the primary, and the respective political parties, or the individual members of them, could have seen to it that some one was nominated at the primary, if they had exercised themselves to do so, either by the filing of nomination petitions or certificates in sufficient time, or by voting for some one at the primary election. That is not true in this case. J. A. Cole was living at the time of the primary election, August 5, 1930. His death occurred nine days later. Had he continued to live there would have been no election for county commissioner in this district at the general- election, 1930. It was therefore impossible for either of the political parties, or their members, to have the name of a candidate on the primary election ballot, or to nominate anyone at the primary election on August 5. As a result of the death of J. A. Cole on August 14 a vacancy occurred in the office which he held, that of county commissioner. That vacancy was filled by appointment by the other commissioners and the county clerk. Since that appointment was only until the next general election, when the statute imperatively requires that a commissioner be elected for the unexpired term, there resulted a *401vacancy for that office on the ticket to be used at that election. Nothing demonstrates more clearly that there is a vacancy in the ticket than the order made by the court in this case that defendant provide on the ticket to be used at the election a blank line on which the electors may write the name of the person for whom they wish to vote for this office. This is a'vacancy that occurred since the primary election. The language of R. S. 25-220 is broad enough to cover this situation, and, in my judgment, it is too narrow a view to say that it does not cover it.
Defendant raises a question that if there is a vacancy on the ticket the county central committee of the party is not the proper body to name a person whose name shall be placed on the ticket, and that it is given no authority by statute to do so. I cannot agree with that contention. R. S. 25-221 provides for party organization and government, and that at the primary election the members of the party residing in each voting precinct shall choose one of their number as “county precinct committeeman.” The whole number of the persons so elected in a county shall constitute the county committee of the party for that county, and that committee shall be organized by the election of a chairman, secretary and treasurer. The chairman shall be a member of the state committee and of each of the district committees within which his county is situated. No party committee is provided for a commissioner district, or for any subdivision of the state smaller than a county (except for cities). It is specifically provided (clause 4) that where a judicial, senatorial, or representative district comprises one county or less, the county committee shall constitute such district committee. Since no committee is provided for a district less than a county it is the only committee provided by statute which could act upon this matter. In addition to that it is provided (clause 9) that each committee provided for by the act “shall have the powers usually exercised by such committees and by the officers thereof, in so far as is consistent with this act.” Political parties and committees representing them are as old as our government. I think it safe to say that before their powers and duties were defined by statute it was not unusual for the committees of the various political parties to name a person to go on the ballot as the candidate of *402that party for an office, when there was a vacancy on the ticket for any reason, whether it arose from the death or withdrawal of one previously nominated, or the death of an officeholder where the statute required the election of his successor.
R. S. 25-220 and 25-221 are parts of the primary election law. That law was designed to provide a regular method by which the names of party candidates or nominees should be placed on the ballot for a general election. I cannot think the purpose of the statute was to deprive political parties of the right to have on such ballot the names of their nominees regularly chosen; rather, the purpose was the opposite of that. Political parties are recognized by the statute, and when their committees are chosen and organized in accordance with the statute such committees are given specific authority to fill vacancies on the ballot when such vacancies occur after the primary, without limiting such power to the cause of the vacancy; and in addition, if anything need to be added, such committees are given the powers usually exercised by such committees.
I am authorized to say that Mr. Chief Justice Johnston and Mr. Justice Dawson join in this partial dissent.